DETAILED ACTION
	The Amendment filed on 03/11/2022 has been entered. Claim(s) 1, 3, 6, 16, 20, and 25 has/have been amended, claim(s) 18 has/have been cancelled, and claim(s) 4, 5, 7, 10, 14, 17, 19, 22, 24, and 26 has/have been withdrawn. Therefore, claims 1-17 and 19-26 are now pending in the application.

Allowable Subject Matter
Claims 3, 6, 11, and 25 are allowed. Applicant has included the allowable subject matter to these claims indicated in the previous office action. Claim(s) 12, 13, 15, and 16 depend from claim 11, and are therefore allowed as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 20, and 23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinger (U.S. Patent No. 4,824,303).
As per claim 1, Dinger teaches a post coupler (locking wedge; abstract it is understood that the locking wedge is capable of coupling a post), comprising: a first member (9) having an abutment face (face adjacent to washer 31) at one end (figure 1) and a first slanted face (13) at an opposite end (figure 1) and that is slanted relative to the abutment face (figure 1); a second member (3) having a second slanted face (5) 
As per claim 9, Dinger teaches the first and second members are generally hollow (figure 1) and float on the rod when not engaged to the inner surface of the hollow member (it is understood that the first and second members are capable of floating on the rod when not engaged to the inner surface of a hollow member).
As per claim 20, Dinger teaches a post coupler (locking wedge; abstract it is understood that the locking wedge is capable of coupling a post), comprising: a first member (9) having a first slanted abutment face (13) at one end (figure 1) and an abutment face (face adjacent to washer 31) at an opposite end (figure 1), wherein the first slanted abutment face is slanted relative to the abutment face (figure 1); a second member (11) having a second slanted abutment face (15); a third member (3) disposed axially between the first and second members (figure 1) and having a third slanted abutment face (5) configured to abut with the first slanted abutment face (figure 1) and a fourth slanted abutment face (7) configured to abut with the second slanted abutment face (figure 1); a rod (17) extending through the first, second, and third members (figure 1) and having a head (21) disposed at a head end (figure 1) and threads (adjacent nut 27) disposed at a thread end (figure 1), the first, second, and third members being laterally movable with respect to the rod (it is understood that the first, second, and third members are capable of being laterally movable with respect to the rod); and a nut (27) disposed at the thread end and engaged with the threads (figure 1), wherein tightening the nut draws the first member toward the third member and the third slanted abutment face directs the first member to displace laterally and the second slanted abutment face 
As per claim 23, Dinger teaches the first, second, and third members float on the rod when not engaged with the inner surface of the hollow member (it is understood that the first, second, and third members are capable of floating on the rod when not engaged to the inner surface of a hollow member) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2, 8, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinger (U.S. Patent No. 4,824,303).
As per claim 2, Dinger fails to disclose a second washer disposed axially between the head and the first member. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the wedge apparatus of Dinger to include a second washer disposed axially between the head and the first member, since it is well known to utilize a washer to distribute the load from the bolt head over a larger area so as not to damage the contact surface.
As per claim 8, Dinger fails to disclose the first and second members are cylindrical.  
	However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the first and second members to be cylindrical, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the 
As per claim 21, Dinger fails to disclose the first, second, and third members are circular in cross section.  
	However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the first, second, and third members to be circular in cross section, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the first, second, and third members to be circular in cross section, in order to remove sharp edges for better handling during manufacturing and installation.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference Dinger (U.S. Patent No. 4,824,303) has been added to overcome the newly added limitations. Applicant’s amendment regarding an abutment face at one end and a first slanted face at an opposite end…wherein the abutment face runs 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633